Case 2:20-cv-00134-PLM-MV ECF No. 14, PageID.536 Filed 11/13/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

ALRELIO EVANS,

                       Plaintiff,                    Case No. 2:20-cv-134

v.                                                   Honorable Paul L. Maloney

CONNIE HORTON et al.,

                       Defendants.
____________________________/

                             ORDER FOR PARTIAL DISMISSAL

               In accordance with the opinion filed this date:

               IT IS ORDERED that Plaintiff’s action against Defendants Corrigan, Solomon,

Clark, Bigger, McLean, Calder, McDonald, Reid-Goldberg, Otten, Picotte, Greenleaf, Gould,

Trestrail, Batho, Woodard, Lumsden, Hansen, Portice, Meehan, Unknown Parties #1, Unknown

Parties #2, Stranaly, Payment, Cicco, and Wellman is DISMISSED WITHOUT PREJUDICE,

pursuant to Rule 21 of the Federal Rules of Civil Procedure, because the claims against them are

not properly joined in this action.

               IT IS FURTHER ORDERED that Plaintiff’s First Amendment Right to Redress

Grievances claim, conspiracy claim, and RLUIPA claim are DISMISSED WITH PREJUDICE

for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A, and 42 U.S.C. § 1997e(c).

          November 13, 2020                          /s/ Paul L. Maloney
Dated:
                                                     Paul L. Maloney
                                                     United States District Judge
